PER CURIAM.
The appellant sought to have the lower court modify a final decree of divorce under which he was to pay $20 per week alimony. He claimed that the alimony payments should be cancelled. The lower court entered a post-decretal order denying the requested relief.
A review of the record and briefs indicates that the appellant failed to show a substantial change of circumstances or show that his financial ability had changed sufficiently to warrant the cancellation of alimony entirely. Appellant’s reliance upon Gordon v. Gordon, Fla.App. 1966, 192 So.2d 514, is misplaced, because that appeal was taken from the final decree of divorce rather than from a post-decretal order denying cancellation such as we have here.
The order herein appealed is therefore
Affirmed.